Exhibit 10.68

AMENDED AND RESTATED PELLET SALE AND PURCHASE AGREEMENT

THIS AGREEMENT, entered into, dated and effective as of May 17, 2004
(“Agreement”), by and among THE CLEVELAND-CLIFFS IRON COMPANY, an Ohio
corporation (“Iron”), CLIFFS MINING COMPANY, a Delaware corporation (“Mining”),
NORTHSHORE MINING COMPANY, a Delaware corporation (“Northshore”), CLIFFS SALES
COMPANY, an Ohio corporation (“Sales”; Iron, Mining, Northshore and Sales being
collectively referred to herein as “Cliffs”), INTERNATIONAL STEEL GROUP INC., a
Delaware corporation (“ISG”), and ISG WEIRTON INC., a Delaware corporation (“ISG
Weirton”; ISG, and ISG Weirton being collectively referred to herein as
“Steel”).

RECITALS

WHEREAS, Cliffs and Weirton Steel Corporation (“Weirton”) are parties to that
certain Pellet Sale and Purchase Agreement dated September 30, 1991 (the
“Original Contract”), pursuant to which Cliffs provided Weirton with iron ore
pellets in connection with Weirton’s steel manufacturing and processing
activities;

WHEREAS, on May 19, 2003, Weirton filed for protection under Chapter 11 of the
United States Bankruptcy Code in the bankruptcy case styled In re: Weirton Steel
Corporation, et al., case number 5:03-BK-1802 (the “Bankruptcy Case”) in the
United States Bankruptcy Court for the Northern District of West Virginia;

WHEREAS, at the time of the filing of the Bankruptcy Case, Cliffs and
Cleveland-Cliffs Inc asserted a claim for Weirton’s alleged default under the
Original Contract in the amount of $1,010,996.82 (the “Cure Amount”);



--------------------------------------------------------------------------------

WHEREAS, in connection with the Bankruptcy Case, Steel has acquired
substantially all of Weirton’s assets, including an assignment by Weirton of the
Original Contract pursuant to Section 365 of the United States Bankruptcy Code
to Steel, which Steel has expressly agreed to assume;

WHEREAS, in order to secure the consent of Cliffs to the assignment by Weirton
and the assumption by ISG of the Original Contract, Cliffs and Steel have
entered into a certain letter agreement dated April 21, 2004, setting forth the
terms and conditions by which the Cure Amount would be waived by Cliffs and the
Original Contract would be amended; and

WHEREAS, Cliffs desires to continue to sell to Steel and Steel desires to
continue to purchase from Cliffs certain quantities of grades of iron ore flux
pellets and iron ore standard pellets as follows: (i) such grades of iron ore
flux pellets being those produced at the Tilden Mining Company, L.C. iron ore
pellet plant (“Tilden Pellets”), located in Tilden, Michigan; (ii) such grades
of iron ore standard pellets being those produced at the Northshore Mining
Company iron ore pellet plant (“Northshore Pellets”), located in Silver Bay,
Minnesota; (iii) such grades of iron ore standard pellets being those produced
at the Hibbing Taconite Company Joint Venture iron ore pellet plant (“Hibbing
Pellets”), located in Hibbing, Minnesota; (iv) such grades of iron ore partially
fluxed pellets produced at the United Taconite LLC iron ore pellet plant (“Utac
Pellets”), located in Eveleth, Minnesota; or (iv) such other pellet grades as
may be mutually agreed to by the parties hereto (such Tilden Pellets, Northshore
Pellets, Hibbing Pellets, Utac Pellets and other mutually agreed upon pellets
collectively being referred to herein as “Cliffs Pellets”), all upon the terms
and subject to the conditions contained herein.

 

ISG WEIRTON AMD PELLET SALE    2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
Cliffs and Steel agree as follows:

Section 1.—Definitions.

The terms quoted in the above parentheses of the first introductory paragraph of
this Agreement and the WHEREAS clause, other terms quoted throughout this
Agreement, and the terms defined below in this Section 1 shall have the meanings
assigned to them for purposes of this Agreement. Attached as Appendix I to this
Agreement is a locator list of all defined terms used throughout the Agreement.

(a). The words, “Steel’s Annual Pellet Tonnage Requirements“, as used herein,
shall mean for the years 2004 and 2005, the greater of [* * * *] of Steel’s
total annual iron ore pellet requirements, or [* * * ] tons and, for the years
2006 through and including 2018, a tonnage amount equal to Steel’s total annual
iron ore pellet tonnage requirements, with a minimum annual purchase obligation
of [* *] tons per year, required for consumption in Steel’s iron and steel
making facilities in any year at ISG Weirton, located in Weirton, West Virginia
(“Weirton Works”). The word “pellets”, as used herein, shall mean iron-bearing
products obtained by the pelletizing of iron ore or iron ore concentrates,
suitable for making iron in blast furnaces.

(b). The word “ton”, as used herein, shall mean a gross ton of 2,240 pounds
avoirdupois natural weight.

 

ISG WEIRTON AMD PELLET SALE    3



--------------------------------------------------------------------------------

(c). The words “net ton”, as used herein, shall mean a ton of 2,000 pounds
avoirdupois natural weight.

(d). The word “year”, as used herein, shall mean a calendar year commencing on
January 1 and ending December 31.

Section 2. —Sale and Purchase/Tonnage.

During each of the years 2004 through 2018, and each year thereafter as long as
this Agreement remains in effect, Cliffs shall sell and deliver to Steel and
Steel shall purchase and receive from Cliffs and pay for a tonnage of Cliffs
Pellets which tonnage shall be equal to Steel’s Annual Pellet Tonnage
Requirements for each such year.

Section 3. —Pellet Grades; Quality

(a). For the years 2004 and 2005, the Cliffs Pellets shall consist of [* * * *]
Tilden Pellets. For the years 2006 and beyond, the Cliffs Pellets delivered
hereunder shall be allocated [* * * *] Tilden Pellets and [ * * * *] consisting
of any combination, determined by Cliffs in its sole discretion, of Northshore
Pellets, Hibbing Pellets or Utac Pellets.

(b). Cliffs Pellets when loaded for shipment will be consistent with the typical
specifications and analysis limits set forth in Exhibit 1 to this Agreement.

(c). In the event the monthly average vessel analysis exceeds one standard
deviation as set forth in Exhibit 1 to this Agreement, Cliffs will take such
commercially reasonable actions as shall be necessary to achieve specification
conformity. If specification conformity cannot be achieved, Steel and Cliffs
shall negotiate in good faith to determine what actions or remedies, if any, are
appropriate.

 

ISG WEIRTON AMD PELLET SALE    4



--------------------------------------------------------------------------------

(d). If any two vessel shipments made during any calendar month have analysis
that exceeds the analysis limits in the specifications set forth in Exhibit 1,
Steel may refuse any subsequent vessel shipments during that calendar month, and
Steel shall not be required to accept any subsequent shipments until Cliffs has
taken action to remedy the non-conformity so that future shipments will be
within the analysis limits. If more than two vessel shipments made during any
calendar month have analysis that exceeds such limits, Cliffs and Steel shall
negotiate an appropriate cost adjustment (if any) for the cargoes in excess of
the first cargo that exceeded the analysis limits, based upon the additional
costs (if any) to Steel associated with the quality specifications in the
additional vessel shipments made during that calendar month that exceeded such
analysis limits.

Section 4.—Notification and Nomination.

(a). With respect to the tonnage of Cliffs Pellets to be purchased by Steel for
the year 2004, as provided in Section 2, on or before June 30, 2004 of the
current year, Steel shall notify Cliffs in writing of Steel’s preliminary
tonnage of Steel’s Annual Pellet Tonnage Requirements which Steel shall purchase
from Cliffs. Such notification shall be in the form set forth in Exhibits 2A and
2B to this Agreement and shall include the following: (i) Steel’s Annual
Operating Plan for the Weirton Works for the balance of the current year
detailed by [* * * *], as such Annual Operating Plan relates to Steel’s planned
monthly consumption of all pellets for such year at the Weirton Works; (ii) the
tonnage of Cliffs Pellets which

 

ISG WEIRTON AMD PELLET SALE    5



--------------------------------------------------------------------------------

Steel expects to purchase in the current year from Cliffs for the Weirton Works;
and (iii) Steel’s planned monthly pellet consumption of all pellets for the
first four months of the year 2005 at the Weirton Works.

(b). With respect to the tonnage of Cliffs Pellets to be purchased by Steel for
the Weirton Works for each of the years 2005 through 2018, as provided in
Section 2, on or before November 1 of each of the years prior to the years
above, Steel shall notify Cliffs in writing of Steel’s preliminary tonnage of
Steel’s Annual Pellet Tonnage Requirements which Steel shall purchase from
Cliffs. Such notification shall be in the form set forth in Exhibits 2A and 2B
to this Agreement and shall include the following: (i) Steel’s Annual Operating
Plan for the Weirton Works for the following year detailed by months, as such
Annual Operating Plan relates to Steel’s planned monthly consumption of all
pellets for such year; (ii) the tonnage of Cliffs Pellets which Steel expects to
purchase in the following year from Cliffs for the Weirton Works; (iii) Steel’s
expected total pellet inventory as of December 31 for the then current year;
(iv) Steel’s planned total pellet inventory on December 31 for the following
year; and (v) Steel’s planned monthly pellet consumption for the first four
months of the year which succeeds the following year.

(c). With respect to the tonnage of Tilden Pellets, Northshore Pellets, Hibbing
Pellets and Utac Pellets which Cliffs will have available for sale to Steel in
2006, on or before December 31, 2005, and in each succeeding year thereafter as
provided for in Section 4(b) above, Cliffs shall notify Steel in writing as to
the tonnage of Tilden Pellets, Northshore Pellets, Hibbing Pellets and Utac
Pellets Cliffs shall sell to Steel, which tonnage shall equal Steel’s Annual
Pellet Tonnage Requirements for such year.

 

ISG WEIRTON AMD PELLET SALE    6



--------------------------------------------------------------------------------

(d). [* * * *].

(e). [* * * *].

(f). [* * * *].

Section 5. — Price, Adjustments [* * * * ].

(a). The final year 2004 price for the Cliffs Pellets, either currently at or to
be delivered to Pinney Dock located in Ashtabula, Ohio or Cleveland Bulk
Terminal located in Cleveland, Ohio or other Lake Erie dock that Steel and
Cliffs mutually agree to designate (collectively, the “Lower Lake Docks) shall
be as follows: Tilden Pellets shall have a final year 2004 price of [* * * *]
per ton (which at the expected natural iron content of [ * * * *] for Tilden
Pellets equals [* * * *] per iron unit); Northshore Pellets shall have a final
year 2004 price of [* * * *] per ton (which at the expected natural iron content
of [* * * *] for Northshore Pellets equals [* * * *] per iron unit); Hibbing
Pellets shall have a final year 2004 price of [* * * *] per ton (which at the
expected natural iron content of [* * * *] for Hibbing Pellets equals [* * * *]
per iron unit); and Utac Pellets shall have a final year 2004 price of [* * * *]
per ton (which at the expected natural iron content of [* * * *] for Utac
Pellets equals [* * * *] per iron unit).

(b). The prices for the specific grades of Cliffs Pellets sold and purchased in
each of the years 2005 and thereafter for the Weirton Works shall be based on
the 2004 base prices per iron unit as described in Section 5(a) above

 

ISG WEIRTON AMD PELLET SALE    7



--------------------------------------------------------------------------------

(“2004 Base Prices”), which 2004 Base Prices shall then be adjusted, up or down,
in the year 2005 and each year thereafter by an amount as determined in
accordance with Section 5(c) below.

(c). In order to determine the adjusted prices to be paid each year for the
Cliffs Pellets, as provided for under Section 5(b) above, the 2004 Base Prices
and each of the following respective year’s then adjusted prices per iron unit
shall be further adjusted, up or down, each year for the year in determination
as follows:

 

  (1) Divide (x) the numerator, which is the amount by which the [* * * *] for
the calendar year in determination changes (up or down) from the immediately
preceding calendar year’s [* * * *]; by (y) the denominator, which is the
immediately preceding calendar year’s [* * * *], and multiply the result
obtained by [* * * *]; and

 

  (2) Divide (x) the numerator, which is the amount by which the [* * * * ] for
the calendar year in determination changes from the immediately preceding
calendar year’s [* * * *]; by (y) the denominator, which is the immediately
preceding calendar year’s [* * * *], and multiply the result obtain by [* * *
*]; and

 

  (3) Sum the results obtained in paragraphs (1) and (2) above and multiply that
total by [* * * *]; and

 

  (4) Multiply the results determined in (3) above by the preceding year’s
adjusted prices per iron unit for the Weirton Works which will then equal the
current year’s price adjustment per iron unit for the Weirton Works; and

 

ISG WEIRTON AMD PELLET SALE    8



--------------------------------------------------------------------------------

  (5) Add the result determined in (4) above to the preceding year’s adjusted
price per iron unit for the Weirton Works, which will then equal the current
year’s adjusted prices per iron unit for the Weirton Works; and

 

  (6) Multiply the result determined in (5) above by the current year’s expected
natural iron content, which will then equal the current year’s estimated price
per ton for the Weirton Works.

Those adjusted prices per ton for the Weirton Works shall then become the
contract’s year estimated price for the Cliffs Pellets delivered to the Lower
Lakes Docks for the year in determination.

(d). The price for all tons sold by Cliffs to Steel shall be based on actual
natural iron content shipped.

(e). Attached as Exhibit 3 is an example of the adjustment formula applying the
provisions of Sections 5(c) and 5(d).

 

  (f). (i) [* * * *]:

(1) [* * * *].

(2) [* * * *].

(3) [* * * *].

 

ISG WEIRTON AMD PELLET SALE    9



--------------------------------------------------------------------------------

  (4) [* * * *].

 

  (5) Attached as Exhibits 3 and 4 are examples of the calculations applying the
provisions of Sections 5(f)(i).

(ii) In the event that in any year [* * * *] annual total [* * * *] are less
than [* * * *] of Steel’s total annual [* * * *], then Cliffs and Steel agree to
review the annual total [* * * *] of ISG Cleveland, Inc. (“ISG Cleveland”). If
the annual total [* * * *] of ISG Cleveland for that year are greater than or
equal to [* * * *] of ISG Cleveland’s total annual [* * * *], then the
provisions of Section 5(f)(i) shall apply without further modification. If such
[* * * *] threshold is still not satisfied, then Cliffs and Steel agree to
substitute another [* * * *] which substituted [* * * *] comprises an amount in
excess of [* * * *] of [* * * *] total annual [* * * *] in order to determine
the [* * * *]. The [* * * *] and [* * * *] which are used for the [* * * *], as
provided for in Section 5(f)(i) above, shall be adjusted as follows: (i) the
actual average [* * * *] of [* * * *] substituted [* * * *] from the previous
year, less (ii) the [* * * *] from the previous year, (iii) with the difference
between (i) and (ii) above being added to both the [* * * *] and the [* * * *]
to determine the revised [* * * *] for the substituted [* * * *] in order to
determine the [* * * *].

Section 6.—Payments and Adjustments.

(a). Cliffs shall invoice Steel for each shipment of Cliffs Pellets delivered to
the Lower Lake Docks and payment for shipments of Cliffs Pellets shall be made
via wire transfer no later than [* * * *] following delivery of the Cliffs
Pellets to the Lower Lake Docks.

 

ISG WEIRTON AMD PELLET SALE    10



--------------------------------------------------------------------------------

(b). Prices for Cliffs Pellets shall be adjusted on a calendar quarterly basis
based upon estimated and actual changes in the published indices specified in
Section 5(c) (“Quarterly Price Adjustment”). Cliffs shall calculate the
Quarterly Price Adjustment and provide Steel with such Quarterly Price
Adjustment by the 15th day after the end of each calendar quarter, or on such
later date as may be mutually agreed between Cliffs and Steel. Cliffs shall
issue an invoice or credit memo, as the case may be, to Steel concurrently with
the Quarterly Price Adjustment, and payment from Cliffs to Steel or Steel to
Cliffs, as the case may be, shall be made by the 15th day following issuance of
the invoice or credit memo, as the case may be.

(c). Following each contract year, final adjustments and payments shall be
determined as follows:

 

  (1) The final [* * * *] shall be determined by [* * * *] and verified in
detail in writing to [* * * *] by an officer of [* * * *], such verification due
no later than January 31 of the year following a contract year, and payment from
Cliffs to Steel or Steel to Cliffs, as the case may be, shall be made by
February 15 of that year; and

 

  (2)

The adjustment to the contract year’s price identified pursuant to Section 5(c)
shall be made by [* * * *] by May 15 of the following year (using the most
recent final estimate of the [* * * *]

 

ISG WEIRTON AMD PELLET SALE    11



--------------------------------------------------------------------------------

which shall be verified in writing by an officer of [* * * *]. Cliffs shall
issue an invoice or credit memo, as the case may be, to Steel, and payment from
Cliffs to Steel or Steel to Cliffs, as the case may be, shall be made by June 15
of that year.

(d). During the term of this Agreement, Cliffs shall have the right to conduct,
at Cliff’s expense, pellet stockpile surveys at the Weirton Works to verify
(i) the tonnage of [* * * *] which Steel has consumed and (ii) the tonnage of [*
* * *] currently [* * * *] in stockpile at the Weirton Works. In the event that
the pellet stockpile survey results vary by more than [* * * *] (above or below)
from [* * * *] (after taking into account actual iron units shipped versus
actual iron units consumed), then Cliffs shall notify Steel and the parties
shall make appropriate, mutually agreeable adjustments to Steel’s preliminary
nomination for the year issued pursuant to Section 4(b) of this Agreement.

(e). At their own expense, Cliffs and/or Steel shall have an annual right to
have the information and calculations relating to the contract price, [* * * *],
and adjustments verified by an independent third party auditor. In the event
Steel shall fail to make payment when due of all amounts, Cliffs, in addition to
all other remedies available to Cliffs in law or in equity, shall have the
right, but not the obligation, to withhold further performance by Cliffs under
this Agreement until all claims Cliffs may have against Steel under this
Agreement are fully satisfied.

(f). All payments shall be made in U.S. dollars.

 

ISG WEIRTON AMD PELLET SALE    12



--------------------------------------------------------------------------------

Section 7.—Sampling and Analyses.

All pellet sampling procedures and analytical tests conducted on Cliffs Pellets
sold to Steel to demonstrate compliance with typical specifications and analysis
limits shall be performed on each pellet vessel shipment. Sample and test
methods shall be in accordance with Cliffs’ existing practice and based on the
appropriate ASTM or ISO standard methods published at the time of testing or the
customary procedures and practices, or any other procedures and practices that
may be mutually agreed to by Cliffs and Steel. Steel may, at any time and from
time to time through one or more authorized representatives, and with prior
notice to Cliffs, be present during production, loading, or to observe sampling
and analysis of pellets being processed for shipment to Steel.

Section 8.—Delivery, Storage and Transfer of Ownership; Grant of Security
Interest.

(a). Cliffs shall deliver to Steel the annual tonnage of Cliffs Pellets for the
Weirton Works to the Lower Lakes Docks. To the extent title to pellets has been
transferred to Steel in accordance with Section 8(b) of this Agreement,
inventory in dock storage may be held in Steel’s name, but solely to the extent
of such payments.

(b). Title, and all risk of loss, damage or destruction of Cliffs Pellets shall
transfer to Steel upon [* * * *] as provided for in Section 6(a).

 

  (c).

(i) Steel acknowledges and agrees that it is the intent of the parties that
title to the Cliffs Pellets shall pass to Steel solely upon receipt of payment
by Cliffs in accordance with the terms of this

 

ISG WEIRTON AMD PELLET SALE    13



--------------------------------------------------------------------------------

  agreement. However, to secure the payment and performance of all obligations
of Steel due to Cliffs pursuant to this Agreement, Steel hereby grants, pledges
and assigns to Cliffs a [* * * *] in all of Steel’s right, title and interest in
and to the Cliffs Pellets, to extent that Steel takes possession of any Cliffs
Pellets in any fashion prior to making payment as required under Section 6(a) of
this Agreement, as well as the proceeds of any of the Cliffs Pellets, including
the proceeds of any insurance related thereto (collectively, the “Collateral”).

(ii) The [* * * *] granted to Cliffs hereunder that attaches to a specific
shipment of inventory shall automatically terminate upon the date of Cliffs’
receipt from Steel of payment in full for said shipment [* * * *]. Prior to the
applicable [* * * *], the Collateral will at all times be free and clear of any
lien, security interest, mortgage, charge or encumbrance created by or through
Steel, or any of its affiliates, that is senior to the security interest granted
to Cliffs hereunder.

(iii) Steel hereby authorizes Cliffs to file UCC financing statements, and any
amendments, modifications or continuation statements thereto, as Cliffs, in its
sole discretion, deems necessary or advisable to perfect its security interest
in the Cliffs Pellets granted hereunder, that describes the Collateral and to
include any information required for the sufficiency or filing office acceptance
of any such financing statements, amendments, modifications or continuation
statements. Steel covenants and agrees to (i) provide

 

ISG WEIRTON AMD PELLET SALE    14



--------------------------------------------------------------------------------

promptly any information requested by Cliffs for inclusion on such financing
statements, amendments, modifications or continuation statements and to provide
prompt notice of any change in such information and (ii) to take such further
actions and duly execute and deliver such further documentation as Cliffs may
request in order to protect fully its security interest in the Cliffs Pellets
granted hereunder.

(iv) Prior to the applicable [* * * *], Steel will keep and preserve the
Collateral in a commercially reasonable manner and will not use, sell or offer
to sell, pledge or encumber, process, destroy or consume the Collateral. Steel
further covenants and agrees that the Collateral shall be maintained solely at
(i) the Lower Lakes Docks or (ii) the locations identified in Section 14 of this
Agreement and Steel will not transfer or permit Collateral to be located at any
other location without providing Cliffs with at least thirty (30) days prior
written notice of any new location for the Collateral.

(v) The parties hereto acknowledge and agree that in the event of a default
hereunder by Steel, Cliffs will have all the rights and remedies afforded a
secured party under the Uniform Commercial Code as adopted in the State of Ohio
with respect to the Collateral.

 

ISG WEIRTON AMD PELLET SALE    15



--------------------------------------------------------------------------------

Section 9.—Shipments.

Shipments of Cliffs Pellets shall be in approximately equal amounts over the
nine month period of April through December each year during the term of this
Agreement to ensure an adequate amount of inventory to allow a working pellet
pile at the Lower Lakes Docks.

Section 10.—Weights.

(a). Except as set forth in Section 10(b) below, vessel bill of lading weight
determined by certified railroad scale weights, certified belt scale weights, or
certified bin scale weights in accordance with the procedures in effect from
time to time at each of the loading ports shall be accepted by the parties as
finally determining the amount of Cliffs Pellets delivered to Steel pursuant to
this Agreement.

(b). Steel shall have the right to have a draft survey performed on vessels by
an independent third party contractor at the loading port (where the pellets are
first loaded into a vessel for shipment) at Steel’s expense and Steel shall
afford Cliffs an opportunity to have a representative present by providing
Cliffs a minimum of two days’ notice prior to having any draft survey performed.
If the vessel bill of lading weight is more than [* * * *] higher or more than
[* * * *] lower than the draft survey weight, then the draft survey weight shall
be the weight used in calculating the value of the cargo. In the event that the
variance is greater than [* * * *], Cliffs and Steel will investigate and remedy
the cause of the variance.

 

 

ISG WEIRTON AMD PELLET SALE    16



--------------------------------------------------------------------------------

Section 11.—Employment of Vessels.

Cliffs assumes the obligation for arranging and providing appropriate vessels
for the transportation of the Cliffs Pellets delivered by Cliffs to Steel
hereunder.

Section 12.—Warranties.

THERE ARE NO WARRANTIES, EXPRESS OR IMPLIED, WHICH EXTEND BEYOND THE PROVISIONS
OF THIS AGREEMENT, INCLUDING ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
INTENDED PURPOSE. All notices for substantial variance in specifications of the
Cliffs Pellets from the specifications and analysis limits described in Exhibit
1 shall be given in writing delivered to Cliffs within [* * * *] calendar days
after completion of discharge of the Cliffs Pellets at the lower lakes docks, or
any claim arising from any substantial variance shall be deemed waived by Steel.
Each party shall afford the other party prompt and reasonable opportunity to
inspect the Cliffs Pellets as to which any notice is given as above stated. No
claim will be entertained after the Cliffs Pellets have been consumed. The
Cliffs Pellets shall not be returned to Cliffs without prior written consent of
Cliffs. In no event shall Cliffs be liable for Steel’s cost of processing, lost
profits, injury to good will or any other special or consequential damages.

Section 13.—Force Majeure.

No party hereto shall be liable for damages resulting from failure to produce,
deliver or accept all or any of the Cliffs Pellets as described herein, if and
to the extent that such production, delivery or acceptance would be contrary to
or

 

ISG WEIRTON AMD PELLET SALE    17



--------------------------------------------------------------------------------

would constitute a violation of any regulation, order or requirement of a
recognized governmental body or agency, or if such failure is caused by or
results directly or indirectly from acts of God, war, insurrections,
interference by foreign powers, strikes, labor disputes, fires, floods,
embargoes, accidents, acts of terrorism, or uncontrollable delays at the mines
or either steel plant, on the railroads, docks or in transit, shortage of
transportation facilities, disasters of navigation, or other causes, similar or
dissimilar, that are beyond the control of the party charged with a failure to
deliver or to accept the Cliffs Pellets. A party claiming a force majeure shall
give the other party prompt notice of the force majeure, including the
particulars thereof and, insofar as known, the probable extent and duration of
the force majeure. To the extent a force majeure is claimed hereunder by a party
hereto, such shall relieve the other party from fulfilling its corresponding
agreement hereunder to the party claiming such force majeure, but only for the
period affected by and to the extent of the claimed force majeure, unless
otherwise mutually agreed to by the parties. The party that is subject to a
force majeure shall use commercially reasonable efforts to cure or remove the
force majeure event as promptly as possible to resume performance of its
obligations under this Agreement.

Section 14.—Notices.

All notices, consents, reports and other documents authorized and required to be
given pursuant to this Agreement shall be given in writing and either personally
served on an officer of the parties hereto to whom it is given or mailed,
postage prepaid, or sent by telegram or facsimile addressed as follows:

 

 

ISG WEIRTON AMD PELLET SALE    18



--------------------------------------------------------------------------------

If to Cliffs:

1100 Superior Avenue – 15th Floor

Cleveland, Ohio 44114-2589

Attention: Secretary

cc: General Manager – Sales & Traffic

Facsimile: (216) 694-5385

If to Steel:

3250 Interstate Drive

Richfield, Ohio 44286

Attention: Vice President, Finance

and Administration

Facsimile: (330) 659-9132

With a copy to ISG Weirton:

400 Three Springs Drive

Weirton, West Virginia 26062

Attention: Controller

Facsimile: (304) 797-3419

provided, however, that any party may change the address to which notices or
other communications to it shall be sent by giving to the other party written
notice of such change, in which case notices and other communications to the
party giving the notice of the change of address shall not be deemed to have
been sufficiently given or delivered unless addressed to it at the new address
as stated in said notice.

Section 15.—Term.

(a). The term of this Agreement shall commence as of the date hereof and
continue through December 31, 2018. Unless either party has given written notice
of termination to the other party by December 31, 2017 (twelve months prior to
termination), this Agreement shall continue on an annual basis after
December 31, 2018 (original termination year) subject to subsequent termination
by either party upon not less than twelve months’ prior written notification to
the other party, in which case the Agreement shall terminate at the end of the
next succeeding year.

 

ISG WEIRTON AMD PELLET SALE    19



--------------------------------------------------------------------------------

(b). This Agreement shall remain valid and fully enforceable for the fulfillment
of obligations incurred prior to termination.

Section 16.—Amendment.

This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto.

Section 17.—Merger, Transfer and Assignment.

(a). Steel shall not merge, consolidate or reorganize with any person,
partnership, corporation or other entity unless the surviving or resulting
person, partnership, corporation or other entity assumes in writing all of
Steel’s obligations under this Agreement. Any obligations required to be assumed
by a surviving or resulting person, partnership, corporation or entity in
accordance with this Section 17(a) shall be limited to the Steel obligations
under this Agreement, and this Section 17(a) is not intended (i) to impose and
shall not be deemed to impose upon any such surviving or resulting person,
partnership, corporation or entity, including Steel, any obligation with respect
to any pellet requirements it may have for any facility or facilities it owns or
operates other than the Weirton Works, nor (ii) to allow the surviving or
resulting person, partnership, corporation or other entity to substitute any
other pellet tonnage available from any other pellet purchase or pellet equity
commitment of such surviving or resulting person, partnership, corporation or
other entity in order to satisfy the assumed obligations under this Agreement
for the Weirton Works.

 

ISG WEIRTON AMD PELLET SALE    20



--------------------------------------------------------------------------------

(b). Steel shall not sell or transfer all or any of the blast furnace operations
at the Weirton Works to any other person, partnership, corporation, joint
venture or other entity (“Transferee”) unless the Transferee assumes in writing
all of Steel’s obligations under this Agreement, as such obligations relate to
the Weirton Works being sold or transferred. Any obligations required to be
assumed by a Transferee in accordance with this Section 17(b) shall be limited
to the Steel obligations under this Agreement relating to the particular
facility or facilities sold or transferred. This Section 17(b) is not intended
(i) to impose and shall not be deemed to impose upon any such Transferee any
obligation with respect to any pellet requirements such Transferee may have for
any facility or facilities such Transferee owns or operates other than the
Weirton Works, nor (ii) to allow such Transferee to substitute any other pellet
tonnage available from any other pellet purchase or pellet equity commitment of
such Transferee in order to satisfy the assumed obligations under this
Agreement.

(c). Steel shall not assign its rights or delegate its obligations under this
Agreement except as provided in Section 17(a) or 17(b).

(d). Cliffs shall not merge, consolidate or reorganize with any person,
partnership, corporation or other entity unless the surviving or resulting
person, partnership, corporation or other entity assumes in writing all of
Cliffs’ obligations under this Agreement. Cliffs shall not sell or transfer all
or substantially all of its iron ore business to any other person, partnership,
corporation, joint venture or other entity (“Cliffs Transferee“) unless the
Cliffs Transferee assumes in writing all of Cliffs’ obligations under this
Agreement.

 

ISG WEIRTON AMD PELLET SALE    21



--------------------------------------------------------------------------------

(e). Cliffs shall not assign its rights or delegate its obligations under this
Agreement except as provided in Section 17(d).

(f). All the covenants, stipulations and agreements herein contained shall inure
to the benefit of and bind the parties hereto and their respective successors,
transferees and permitted assigns, and any of the latter’s subsequent
successors, transferees and permitted assigns.

Section 18.—Waiver.

No waiver of any of the terms of this Agreement shall be valid unless in
writing. No waiver or any breach of any provision hereof or default under any
provisions hereof shall be deemed a waiver of any subsequent breach or default
of any kind whatsoever.

Section 19.—Confidentiality.

(a). Cliffs and Steel acknowledge that this Agreement contains certain pricing,
adjustment and term provisions which are confidential, proprietary or of a
sensitive commercial nature and which would put Cliffs or Steel at a competitive
disadvantage if disclosed to the public, including without limitation,
Section 3, Section 5, Section 6 and all of the Schedules, Appendices and
Exhibits hereto (“Confidential Information”). Cliffs and Steel agree that all
provisions of this Agreement shall be kept confidential and, without the prior
written consent of the other party, shall not be disclosed to any party not a
party to this Agreement except as required by law or governmental or judicial
order and except that disclosure of the existence of this Agreement shall not be
precluded by this Section 19.

 

ISG WEIRTON AMD PELLET SALE    22



--------------------------------------------------------------------------------

(b). If either party is required by law or governmental or judicial order or
receives legal process or court or agency directive requesting or requiring
disclosure of any of the Confidential Information contained in this Agreement,
such party will promptly notify the other party prior to disclosure to permit
such party to seek a protective order or take other appropriate action to
preserve the confidentiality of such Confidential Information. If either party
determines to file this Agreement with the Securities and Exchange Commission
(“Commission”) or any other federal, state or local governmental or regulatory
authority, or with any stock exchange or similar body, such determining party
will use its best efforts to obtain confidential treatment of such Confidential
Information pursuant to any applicable rule, regulation or procedure of the
Commission and any applicable rule, regulation or procedure relating to
confidential filings made with any such other authority or exchange. If the
Commission (or any such other authority or exchange) denies such party’s request
for confidential treatment of such Confidential Information, such party will use
its best efforts to obtain confidential treatment of the portions thereof that
the other party designates. Each party will allow the other party to participate
in seeking to obtain such confidential treatment for Confidential Information.

Section 20.—Governing Law.

This Agreement shall in all respects, including matters of construction,
validity and performance, be governed by and be construed in accordance with the
laws of the State of Ohio.

 

ISG WEIRTON AMD PELLET SALE    23



--------------------------------------------------------------------------------

Section 21.—Representations and Warranties.

(a). Steel represents and warrants to Cliffs that (i) the execution and delivery
of this Agreement by Steel and the performance of its obligations hereunder have
been duly authorized by all requisite corporate action, (ii) neither the
execution and delivery of this Agreement, nor the performance of its obligations
hereunder by Steel shall, or after the lapse of time or giving of notice shall,
conflict with, violate or result in a breach of, or constitute a default under
the certificate of incorporation or bylaws of Steel or any law, statute, rule or
regulation applicable to it, or conflict with, violate or result in a breach of
or constitute a default under the material agreement to which it is a party or
by which it or any of its properties is bound, or any judgment, order, award or
decree to which Steel is a party or by which it is bound, or require any
approval, consent, authorization or other action by any court, governmental
authority or regulatory body or any creditor of Steel or any other person or
entity, and (iii) this Agreement constitutes a valid and binding obligation of
Steel and is enforceable against Steel in accordance with its terms.

(b). Cliffs represents and warrants to Steel that: (i) the execution and
delivery of this Agreement by Cliffs and the performance of its obligations
hereunder have been duly authorized by all requisite corporate actions,
(ii) neither the execution and delivery of this Agreement nor the performance of
its obligations hereunder by Cliffs shall, or after the lapse of time or giving
of notice shall, conflict with, violate or result in a breach of, or constitute
a default under the certificate of incorporation or bylaws of Cliffs or any law,
statute, rule or regulation applicable to

 

ISG WEIRTON AMD PELLET SALE    24



--------------------------------------------------------------------------------

it, or conflict with, violate or result in the breach of or constitute a default
under any material agreement to which it is a party or by which it or any of its
properties is bound, or any judgment, order, award or decree to which Cliffs is
a party or by which it is bound, or require any approval, consent, authorization
or other action by any court, governmental authority or regulatory body or any
creditor of Cliffs or any other person or entity, and (iii) this Agreement
constitutes a valid and binding obligation of Cliffs and is enforceable against
Cliffs in accordance with its terms.

Section 22.—Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

Section 23.—Arbitration.

(a). Upon notice by either party to the other, all disputes, claims, questions
or disagreements arising out or relating to this Agreement or breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this Agreement to arbitrate,
shall be determined by arbitration administered by the American Arbitration
Association in accordance with the provisions of its Commercial Arbitration
Rules, modified as follows:

(i) The place of arbitration shall be Cleveland, Ohio;

(ii) Unless the parties consent in writing to a lesser number, the arbitration
proceedings shall be conducted before a panel of three neutral arbitrators, one
to be appointed by Cliffs, one to be appointed

 

ISG WEIRTON AMD PELLET SALE    25



--------------------------------------------------------------------------------

by Steel, and third to be selected by the two arbitrators. None of the
arbitrators shall be an employee, officer, director or consultant of, or of a
direct competitor of, Steel or Cliffs;

(iii) Either party may apply to the arbitrators seeking injunctive relief until
the arbitration award is rendered or the controversy is otherwise resolved.
Either party also may, without waiving any remedy under this Agreement, seek
from any court having jurisdiction any interim or provisional relief that is
necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal (or pending the arbitral tribunal’s
determination of the merits of the controversy);

(iv) Consistent with the expedited nature of arbitration, each party will, upon
the written request of the other party, promptly provide the other with copies
of documents on which the producing party may rely or otherwise which may be
relevant in support of or in opposition to any claim or defense; any dispute
regarding discovery, or the relevance or scope thereof, shall be determined by
the arbitrators, which determination shall be conclusive; and all discovery
shall be completed within 45 days following the appointment of the arbitrators;

 

 

ISG WEIRTON AMD PELLET SALE    26



--------------------------------------------------------------------------------

(v) In connection any arbitration arising out of this Agreement, the arbitrators
shall have no authority to alter, amend, or modify any of the terms and
conditions of this Agreement, and further, the arbitrators may not enter any
award that alters, amends or modifies terms or conditions of this Agreement in
any form or manner;

(vi) The award or decision shall be made within nine months of the filing of the
notice of intention to arbitrate, and the arbitrators shall agree to comply with
this schedule before accepting appointment; provided, however, that this time
limit may be extended by written agreement signed by both parties or by the
arbitrators, if necessary; and

(vii) In connection with any arbitration related to this Agreement, each party
shall be responsible for its own costs and expenses, and the parties will
equally split the cost of conducting the arbitration itself.

(b). The judgment of the arbitrators shall be final and binding on the parties,
and judgment upon the award rendered by the arbitrators may be entered and
enforced by any court of the United States or any state thereof.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

 

THE CLEVELAND-CLIFFS IRON COMPANY       INTERNATIONAL STEEL GROUP INC        
Vice President       Vice President

 

 

ISG WEIRTON AMD PELLET SALE    27



--------------------------------------------------------------------------------

CLIFFS MINING COMPANY       ISG WEIRTON INC.         Vice President       Vice
President

 

NORTHSHORE MINING COMPANY

            Vice President      

 

CLIFFS SALES COMPANY

            Vice President      

 

 

ISG WEIRTON AMD PELLET SALE    28



--------------------------------------------------------------------------------

APPENDIX 1

GLOSSARY

[To be finalized once pagination is complete]

 

2004 Base Prices

     9   

Agreement

     1   

Bankruptcy Case

     1   

Cliffs Pellets

     3   

Cliffs Transferee

     24   

Cliffs

     1   

Collateral

     16   

Commission

     25   

Cure Amount

     2   

Hibbing Pellets

     2   

Iron

     1   

ISG Weirton

     1   

ISG

     1   

Lower Lakes Docks

     8   

Mining

     1   

net ton

     4   

Northshore Pellets

     2   

Northshore

     1   

Original Contract

     1   

Pellets

     4   

[* * * *]

     17   

[* * * *]

     16   

[* * * *]

     10   

[* * * *]

     9   

Quarterly Price Adjustment

     14   

Sales

     1   

[* * * *]

     11   

 

 

ISG WEIRTON AMD PELLET SALE   



--------------------------------------------------------------------------------

Steel

    1   

Steel’s Annual Pellet Tonnage Requirements

    3   

Tilden Pellets

    2   

ton

    4   

Transferee

    23   

Utac Pellets

    3   

Weirton Works

    3   

Weirton

    1   

year

    4   

 

 

CLE - 838316.7



--------------------------------------------------------------------------------

EXHIBIT INDEX

 

1    Typical Specifications and Analysis Limits 2A    Pellet Ore Balance – 2004
2B    Pellet Ore Balance – 2005 3    Pellet Price Calculation 4    Special
Payment Example 5    Special Steel Payment New Grade

 